Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151523(77)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  EDIE TAYLOR,                                                                                              Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 151523
                                                                    COA: 317766
                                                                    Saginaw CC: 11-014069-NH
  KAREN MCCARTHY, CRNA, ANESTHESIA
  STAFFING CONSULTANTS, INC.,
  MACKINAW SURGERY CENTER, L.L.C.,
  and NUETERRA HEALTHCARE
  MANAGEMENT, L.L.C.,
            Defendants-Appellees,
  and
  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT HEALTHCARE-MACKINAW,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  24, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2016
         p0229
                                                                               Clerk